Citation Nr: 0931181	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2005 and July 2007, issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is of 
such severity as to warrant an initial rating in excess of 30 
percent.  Additionally, he argues that his service-connected 
disabilities combined make him unable to obtain or maintain 
substantially gainful employment due to service-connected 
disabilities.  The Board determines that, consistent with 
arguments presented in the June 2009 Informal Hearing 
Presentation provided by the Veteran's representative, a 
remand is necessary for further development of the record.  
(See June 2009 Informal Hearing Presentation, page 2.)

As the Veteran's representative has noted, the Veteran's most 
recent VA examination for his service-connected PTSD was 
conducted in December 2005, and VA treatment records dated in 
2007 and 2008 suggest that the Veteran's symptoms have become 
worse since that examination.  In situations such as this, 
where a veteran asserts or the evidence shows that the 
service-connected disabilities in question have undergone an 
increase in severity since the time of his last examination, 
the recent VA examination reports are not considered to be 
adequate.  See VAOPGCPREC 11-95.  Therefore, a new VA 
examination addressing the nature and extent of the Veteran's 
PTSD is needed.  See 38 U.S.C.A. § 5103A(d).

Additionally, the Board observes that a June 2005 VA 
treatment record reflects that the Veteran had been denied 
disability benefits by the Social Security Administration 
(SSA).  The Board notes that the record shows that the RO 
searched in January 2008 for information on SSA payments 
received by the Veteran, and that the search yielded a 
negative result.  However, it is reasonably likely that 
treatment records relevant to the Veteran's claims are 
associated with his application for SSA benefits.  Hence, VA 
still has a responsibility to attempt to obtain the records 
associated with the Veteran's application for SSA disability 
prior to further adjudication of the claims.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  Such records 
would likely be useful in adjudication of the Veteran's 
claims on appeal.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, the Veteran has not been afforded a VA 
examination with respect to his TDIU claim.  Service 
connection is in effect for several disabilities, such that 
the Veteran meets the threshold schedular criteria for a TDIU 
rating.  See 38 C.F.R. § 4.16.  Thus, the Board determines 
that he should be afforded a VA examination to assess each of 
his service-connected disabilities and whether their 
individual or combined effects prevent the Veteran from 
securing or following a substantially gainful occupation.  
See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.	Request all records related to the 
Veteran's application for disability 
benefits from SSA.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Schedule the Veteran for a VA 
examination to assess the current 
severity of his service-connected PTSD.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  All necessary 
and appropriate tests should be 
performed.  The examiner's findings 
should include discussion of the impact 
of the Veteran's PTSD on his ability to 
obtain or maintain substantially 
gainful employment and the impact of 
the Veteran's PTSD on his activities of 
daily living.  A Global Assessment of 
Functioning (GAF) score and an 
explanation for the score should be 
provided.

3.	Schedule the Veteran for a VA 
examination to determine the combined 
effect that his service-connected 
disabilities have on his employability.  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file must be made available for 
review and the examiner's report should 
reflect that such review occurred.  The 
examiner must elicit from the Veteran 
and record for clinical purposes a full 
work and educational history.  Based on 
the review of the claims file and 
examination of the Veteran, the 
examiner should provide an opinion as 
to whether the Veteran is unable to 
secure or follow a substantially 
gainful occupation due only to the 
individual or combined effects of his 
service-connected disabilities, 
consistent with his education and 
occupational experience, and 
irrespective of age and any nonservice-
connected disorders.

The examiner is requested to provide a 
complete rationale for his or her 
opinion, based on his or her clinical 
experience, medical expertise, and 
established medical principles.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
rating claims should be readjudicated, 
to include all evidence received since 
the June 2008 supplemental statement of 
the case.  The Veteran and his 
representative should then be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




